Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 1 of 11 PageID #: 604




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

   DOLORES CEPEDA,                                    )
                                                      )
                                 Plaintiff,           )
                   v.                                 )
                                                      )
   BANK OF AMERICA, N.A.,                             )
                                                            C.A. No. 1:19-cv-00005-WES-PAS
   FAY SERVICING, LLC,                                )
   WILMINGTON TRUST NATIONAL                          )
   ASSOCIATION SOLELY AS TRUSTEE                      )
   FOR THE MFRA TRUST 2014-2, ALIAS                   )
                                                      )
                                 Defendants.          )
                                                      )

                BANK OF AMERICA, N.A.’S REPLY BRIEF IN SUPPORT OF
                         MOTION TO DISMISS COMPLAINT

          Defendant Bank of America, N.A. (“BANA”) respectfully submits this Reply Brief in

  further support of its Rule 12(b)(6) Motion to Dismiss Plaintiff Dolores Cepeda’s Complaint (the

  “Motion to Dismiss,” Doc. 31 & 32) and in response to Plaintiff’s Objection to the Motion to

  Dismiss (the “Opposition,” Doc. 41). Because nothing in the Opposition overcomes the Motion

  to Dismiss, the Court should dismiss Plaintiff’s Complaint, with prejudice, for failure to state a

  plausible claim for relief.

  I.      SUMMARY OF THE REPLY

          Plaintiff’s Opposition concedes that she makes no allegations, and does not assert, her

  claims for violation of R.I.G.L. §§ 34-27.31 & 34-2 (Counts 1 & 2), breach of contract and breach

  of the covenant of good faith and fair dealing (Count 3), violation of TILA (Count 4), violation of

  the FDCPA (Count 5), and her request for injunctive relief (repeat Count 4) against BANA. Thus,

  the Court should dismiss those claims against BANA with prejudice.




                                                  1

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 2 of 11 PageID #: 605




          As to the sole claim remaining against BANA for violation of Regulation X (Count 6),

  Plaintiff’s Opposition makes clear that she does not and cannot state a plausible claim for relief

  against BANA, as the Exhibits C and D to the Complaint confirm that BANA ceased servicing the

  Loan effective November 1, 2017, and Plaintiff’s other exhibits confirm that she does not state a

  plausible claim for relief.

  II.     ARGUMENT

          In view of Plaintiff’s concession that the only claim asserted against BANA is her claim

  for violation of Regulation X (Count 6), BANA responds only to the arguments raised in the

  Opposition in relation to Count 6.

          In relation to “Notice of Error 1,” i.e., Plaintiff’s Exhibit F, Plaintiff argues in the

  Opposition that she made a typographical error and that the Notice of Error was sent on October

  29, 2018, and not on October 29, 2017, as alleged in the Complaint. In any event, Plaintiff argues

  in the Opposition that BANA’s November 2, 2018 response to the October 29, 2018 Notice of

  Error violated Regulation X by failing “to correct an error by which Defendant had failed to

  provide the contractual status of the mortgage loan when Bank of America, California, N.A.

  transferred ownership of the mortgage loan.” Opp. ¶ 149. But documents attached to Plaintiff’s

  Complaint show that on January 12, 2018, BANA responded to a prior qualified written request

  (QWR) from Plaintiff dated December 7, 2017, in which BANA informed Plaintiff that the

  “servicing of the loan was transferred from Bank of America, N.A. to Fay Servicing on November

  1, 2017” and that “at the time the account was transferred, the account was delinquent and due for

  the August 2017 through October 2017 installments….” See Doc. 1-7 at PageID #107. The

  January 12, 2018 letter from BANA also included a copy of the “Loan Transaction History

  Statement.” See id. Section 1024.36(f)(1)(i) of Regulation X states that:


                                                  2

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 3 of 11 PageID #: 606




                  A servicer is not required to comply with the requirements of
                  paragraphs (c) and (d) of this section if the servicer reasonably
                  determines that any of the following apply:

                  (i) Duplicative information. The information requested is
                  substantially the same as information previously requested by the
                  borrower for which the servicer has previously complied with its
                  obligation to respond pursuant to paragraphs (c) and (d) of this
                  section.

  Thus, because BANA had previously provided information to Plaintiff regarding the “contractual

  status” of Plaintiff’s loan when the loan was transferred to Fay Servicing in response to a December

  7, 2017 QWR, BANA was not required to provide the same information in its November 2, 2018

  response to the October 29, 2018 “Notice of Error,” as the October 29, 2018 letter requested

  “duplicative information” which BANA had already provided in prior letters, including those dated

  January 18, 2018 and October 22, 2018, copies of which were enclosed with the November 2, 2018

  response (i.e., Plaintiff’s Exhibit F-1). See 12 CFR § 1024.36(f)(1)(i). Accordingly, BANA’s

  response that “no corrections are required in response to your initial request” did not violate

  Regulation X.

          In relation to “Notice of Error 2,” i.e., Plaintiff’s Exhibit G, Plaintiff argues in the

  Opposition that BANA’s November 2, 2018 response to the October 29, 2018 Notice of Error

  violated Regulation X by failing “to correct an error by which Defendant had failed to provide the

  Plaintiff all documents transferred to the new loan servicer.” Opp. ¶ 178. But documents attached

  to Plaintiff’s Complaint show that on January 18, 2018, BANA responded to a prior qualified

  written request (QWR) from Plaintiff dated December 7, 2017, in which BANA enclosed copies

  of numerous documents from its servicing records, and stated that a “copy of your client’s

  Servicing File, which includes servicing notes” was being mailed under separate cover, and

  Plaintiff does not allege that the Servicing File was not sent as stated in that letter. See Doc. 1-6

  at PageID #98-99. The January 18, 2018 letter from BANA also included a copy of the “Loan
                                               3

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 4 of 11 PageID #: 607




  Transaction History Statement.”      See id.    Thus, because BANA had previously provided

  information to Plaintiff regarding the “servicing file” relating to Plaintiff’s loan, BANA was not

  required to provide the same information in its November 2, 2018 response to the October 29,

  2018 “Notice of Error,” as the October 29, 2018 letter requested “duplicative information” which

  BANA had already provided in prior letters, including those dated January 18, 2018 and October

  22, 2018, copies of which were enclosed with the November 2, 2018 response (i.e., Plaintiff’s

  Exhibit F-1). See 12 CFR § 1024.36(f)(1)(i). Accordingly, BANA’s response that “no corrections

  are required in response to your initial request” did not violate Regulation X.

          In relation to “Notice of Error 3,” i.e., Plaintiff’s Exhibit H, Plaintiff argues in the

  Opposition that BANA’s November 2, 2018 response to the October 29, 2018 Notice of Error

  violated Regulation X by failing “to provide the Plaintiff information relating to the status of the

  Plaintiff’s mortgage loan in regard to periodic payments of principal, interest and escrow when

  Bank of America, N.A. transferred ownership of the mortgage loan, including all documents on

  which it relied to provide this information.” Opp. ¶ 206. But documents attached to Plaintiff’s

  Complaint show that on January 12, 2018, BANA responded to a prior qualified written request

  (QWR) from Plaintiff dated December 7, 2017, in which BANA informed Plaintiff that the

  “servicing of the loan was transferred from Bank of America, N.A. to Fay Servicing on November

  1, 2017” and that “at the time the account was transferred, the account was delinquent and due for

  the August 2017 through October 2017 installments….” See Doc. 1-7 at PageID #107. The

  January 12, 2018 letter from BANA also included a copy of the “Loan Transaction History

  Statement.” See id. In addition, on January 18, 2018, BANA provided an additional response to

  the December 7, 2017 QWR, in which it enclosed copies of numerous documents from its servicing

  records and enclosed an additional copy of the “Loan Transaction History Statement.” See Doc.


                                                   4

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 5 of 11 PageID #: 608




  1-6 at PageID #98-99. Thus, because BANA had previously provided information to Plaintiff

  regarding the “status of the Plaintiff’s mortgage loan in regard to periodic payments of principal,

  interest and escrow relating to Plaintiff’s loan” when the loan was transferred to Fay Servicing,

  BANA was not required to provide the same information in its November 2, 2018 response to the

  October 29, 2018 “Notice of Error,” as the October 29, 2018 letter requested “duplicative

  information” which BANA had already provided in prior letters, including those dated January 18,

  2018 and October 22, 2018, copies of which were enclosed with the November 2, 2018 response

  (i.e., Plaintiff’s Exhibit F-1). See 12 CFR § 1024.36(f)(1)(i). Accordingly, BANA’s response

  that “no corrections are required in response to your initial request” did not violate Regulation X.

          In relation to “Notice of Error 4,” i.e., Plaintiff’s Exhibit I, Plaintiff argues in the

  Opposition that BANA’s November 2, 2018 response to the October 29, 2018 Notice of Error

  violated Regulation X by failing “to provide the Plaintiff information relating to the status of the

  Plaintiff’s mortgage loan in regard to periodic payments of principal, interest and escrow when

  Bank of America, N.A. as creditor for Bank of America California, N.A. obtained ownership of

  the mortgage loan, including all documents on which it relied to provide this information.” Opp.

  ¶ 235. But documents attached to Plaintiff’s Complaint show that on January 12, 2018, BANA

  responded to a prior qualified written request (QWR) from Plaintiff dated December 7, 2017, in

  which BANA included a copy of the “Loan Transaction History Statement.” See Doc. 1-7 at

  PageID #107. In addition, on January 18, 2018, BANA provided an additional response to the

  December 7, 2017 QWR, in which it enclosed copies of numerous documents from its servicing

  records and enclosed an additional copy of the “Loan Transaction History Statement.” See Doc.

  1-6 at PageID #98-99. Thus, because BANA had previously provided information to Plaintiff

  regarding the “status of the Plaintiff’s mortgage loan in regard to periodic payments of principal,


                                                   5

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 6 of 11 PageID #: 609




  interest and escrow relating to Plaintiff’s loan” when BANA “obtained ownership of the mortgage

  loan,” BANA was not required to provide the same information in its November 2, 2018 response

  to the October 29, 2018 “Notice of Error,” as the October 29, 2018 letter requested “duplicative

  information” which BANA had already provided in prior letters, including those dated January 18,

  2018 and October 22, 2018, copies of which were enclosed with the November 2, 2018 response

  (i.e., Plaintiff’s Exhibit F-1). See 12 CFR § 1024.36(f)(1)(i). Accordingly, BANA’s response

  that “no corrections are required in response to your initial request” did not violate Regulation X.

          In relation to “Notice of Error 5,” i.e., Plaintiff’s Exhibit J, Plaintiff argues in the

  Opposition that BANA’s November 2, 2018 response to the October 29, 2018 Notice of Error

  violated Regulation X by failing “to provide the Plaintiff [information] regarding the identity of

  the master servicer of the mortgage loan and failure to provide the owner of the mortgage loan by

  merely stating that the owner/investor of the mortgage loan was Bank of America, N.A. as Creditor

  on behalf of Bank of America, California, N.A.” Opp. ¶ 264. But documents attached to Plaintiff’s

  Complaint show that on January 12, 2018, BANA responded to a prior qualified written request

  (QWR) from Plaintiff dated December 7, 2017, in which BANA informed Plaintiff that the

  “servicing of the loan was transferred from Bank of America, N.A. to Fay Servicing on November

  1, 2017.” See Doc. 1-7 at PageID #107. In addition, on January 18, 2018, BANA provided an

  additional response to the December 7, 2017 QWR, in which it informed Plaintiff that servicing

  of Plaintiff’s loan was transferred from BAC Home Loans Servicing LP to BANA effective July

  1, 2011 and from BANA to Fay Servicing on November 1, 2017 and provided copies of the

  servicing transfer letters. See Doc. 1-6 at PageID #98-99. Thus, because BANA had previously

  provided information to Plaintiff regarding the identity of the loan servicers and the relevant

  servicing dates, BANA was not required to provide the same information in its November 2, 2018


                                                   6

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 7 of 11 PageID #: 610




  response to the October 29, 2018 “Notice of Error,” as the October 29, 2018 letter requested

  “duplicative information” which BANA had already provided in prior letters, including those dated

  January 18, 2018 and October 22, 2018, copies of which were enclosed with the November 2, 2018

  response (i.e., Plaintiff’s Exhibit F-1). See 12 CFR § 1024.36(f)(1)(i). In addition, Plaintiff’s

  own allegations and Exhibits to the Complaint confirm that BANA had previously identified the

  owner or “investor” of the Loan as “Bank of America, N.A. as Creditor on behalf of Bank of

  America California, N.A.” in its August 14, 2017 response to a prior request for information

  regarding the “investor, or owner of your loan.” See Doc. 1-17, Page ID # 112. Accordingly,

  BANA’s response that “no corrections are required in response to your initial request” did not

  violate Regulation X.

          In relation to “Notice of Error 6,” i.e., Plaintiff’s Exhibit K, Plaintiff argues in the

  Opposition that BANA’s November 2, 2018 response to the October 29, 2018 Notice of Error

  violated Regulation X by failing “to provide all periodic statements which were prepared for the

  mortgage loan account.” Opp. ¶ 295. But Regulation X does not require a mortgage servicer to

  provide copies of periodic statements in response to a QWR, and Plaintiff does not allege a

  particular provision of Regulation X that does. Furthermore, BANA was not required to provide

  copies of monthly statements because, as allowed by Section 1024.36(f)(1), BANA reasonably

  determined that Plaintiff’s request for copies of all periodic statements prepared and mailed to

  Plaintiff during the eleven year period (December 22, 2006 through December 15, 2017) that

  BANA and its predecessors serviced Plaintiff’s loan was overbroad and unduly burdensome, as

  well as duplicative of other information BANA provided to Plaintiff, including the loan’s servicing

  file and transaction history, as discussed above. See 12 CFR §§ 1024.36(f)(i) (duplicative

  information) & 1024.36(f)(iv) (overbroad or unduly burdensome information request).


                                                  7

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 8 of 11 PageID #: 611




  Accordingly, BANA’s response that “no corrections are required in response to your initial

  request” did not violate Regulation X.

          In relation to “Notice of Error 7,” i.e., Plaintiff’s Exhibit L, Plaintiff argues in the

  Opposition that BANA’s November 2, 2018 response to the October 29, 2018 Notice of Error

  violated Regulation X by failing “to provide the servicing file for the mortgage loan account.”

  Opp. ¶ 327. But as discussed above, documents attached to Plaintiff’s Complaint show that on

  January 18, 2018, BANA responded to a prior qualified written request (QWR) from Plaintiff

  dated December 7, 2017, in which BANA enclosed copies of numerous documents from its

  servicing records, and stated that a “copy of your client’s Servicing File, which includes servicing

  notes” was being mailed under separate cover, and Plaintiff does not allege that the servicing file

  was not sent as stated in that letter. See Doc. 1-6 at PageID #98-99. Thus, because BANA had

  previously provided a copy of the servicing file in response to a prior QWR, BANA was not

  required to provide the same information in its November 2, 2018 response to the October 29,

  2018 “Notice of Error,” as the October 29, 2018 letter requested “duplicative information” which

  BANA had already provided. See 12 CFR § 1024.36(f)(1)(i). Accordingly, BANA’s response

  that “no corrections are required in response to your initial request” did not violate Regulation X.

          Finally, in relation to “Notice of Error 8,” i.e., Plaintiff’s Exhibit M, Plaintiff argues in

  the Opposition that BANA’s November 2, 2018 response to the October 29, 2018 Notice of Error

  violated Regulation X by failing “to provide information which would indicate the application of

  each payment made on the mortgage loan account from the date of origination to the present and

  whether any payments had ever been placed in suspense.” Opp. at 13. But as discussed above,

  documents attached to Plaintiff’s Complaint show that on January 12, 2018 and again on January

  18, 2018, BANA responded to a prior qualified written request (QWR) from Plaintiff dated


                                                    8

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 9 of 11 PageID #: 612




  December 7, 2017, in which BANA enclosed copies of the Loan’s Transaction History Statement,

  which showed the application of payments during the time that BANA serviced the loan until the

  December 15, 2017 service transfer to Fay Servicing. See Doc. 1-6 at PageID #98-99, Doc. 1-7 at

  PageID #107. As stated in the January 12, 2018 letter, the Loan Transaction History Statement

  “provides pertinent information on payments received, tax and insurance payments disbursed,

  funds in the suspense/unapplied funds balance, fees due and late fees assessed and paid.” Doc. 1-

  7 at PageID #107. Moreover, because BANA ceased servicing the loan effective December 15,

  2017, Plaintiff’s request for information regarding application of payments “through the present”

  was not reasonably directed to BANA, as BANA was not in possession of that information. Thus,

  because BANA had previously provided copies of the Loan’s Transaction History Statement to

  Plaintiff in response to a prior QWR for the period during which BANA serviced Plaintiff’s loan,

  BANA was not required to provide the same information in its November 2, 2018 response to the

  October 29, 2018 “Notice of Error,” as the October 29, 2018 letter requested “duplicative

  information” which BANA had already provided. See 12 CFR § 1024.36(f)(1)(i). Accordingly,

  BANA’s response that “no corrections are required in response to your initial request” did not

  violate Regulation X.

          In sum, each of Plaintiff’s alleged “Notices of Error” sought information that BANA had

  previously provided in response to Plaintiff’s earlier QWRs and was therefore duplicative of

  information previously requested and provided, and/or sought information that BANA reasonably

  determined constituted an overly broad and unduly burdensome request. Thus, because one or

  more exceptions under § 1024.36(f)(1) applied to Plaintiff’s October 29, 2018 letter, BANA did

  not violate Regulation X in stating that “no corrections are required in response to your initial

  request” in its November 2, 2018 response to that letter. For all of these reasons, Plaintiff’s claim


                                                   9

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 10 of 11 PageID #: 613




  for violation of 12 CFR §§ 1024.36(c) and 1024.36(d)(2)(i)(A)—the only provisions of Regulation

  X Plaintiff alleges were violated (see Compl. ¶ 137)— is not plausible, as Plaintiff’s own exhibits

  to the Complaint confirm. Thus, the Court should dismiss Count 6 in its entirety, with prejudice.

  III.    CONCLUSION

          For the reasons set forth herein and in BANA’s Memorandum of Law in Support of its

  Motion to Dismiss, BANA respectfully requests that the Court grant its motion and dismiss the

  Complaint in its entirety, with prejudice, pursuant to Rule 12(b)(6) for failure, as a matter of law,

  to state a plausible claim for relief.

  Date: August 13, 2019                         Respectfully submitted,

                                                BANK OF AMERICA, N.A.,
                                                Defendant,

                                                By its attorneys,

                                                ___/s/ Justin J. Shireman_______________
                                                Justin J. Shireman (#7779)
                                                Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                                                260 Franklin Street, 14th Floor
                                                Boston, MA 02110
                                                (617) 422-5300
                                                Justin.Shireman@wilsonelser.com




                                                   10

  1384187v.1
Case 1:19-cv-00005-MSM-PAS Document 42 Filed 08/13/19 Page 11 of 11 PageID #: 614




                                  CERTIFICATE OF SERVICE

          I, Justin J. Shireman, hereby certify that this document filed through the ECF system will

  be sent electronically to the registered participants as identified on the Notice of Electronic Filing

  (NEF), and paper copies will be sent to those indicated as non-registered participants on August

  13, 2019.


                                                 /s/ Justin J. Shireman
                                                 Justin J. Shireman




                                                   11

  1384187v.1
